NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



KARA ALLYA O'CONNELL, DOC #T90885, )
                                   )
          Appellant,               )
                                   )
v.                                 )
                                   )                Case No. 2D16-1801
STATE OF FLORIDA,                  )
                                   )
          Appellee.                )
                                   )

Opinion filed January 30, 2019.

Appeal from the Circuit Court for
Hillsborough County; William Fuente,
Judge.

Joseph C. Bodiford of Bodiford Law, P.A.,
Tallahassee; and Seth Miller of Innocence
Project of Florida, Inc., Tallahassee, for
Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Jonathan P, Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.